Per Curiam.

By permission of this court, plaintiff landlord appeals from determination of the Appellate Term reversing a final order of the Municipal Court in favor of the landlord in a summary proceeding under subdivision (k) of section 8 of the Business Rent Law. (L. 1945, ch. 314, as amd. by L. 1949, ch. 535.)
By the statute in question, the Legislature has expressly provided that a proposed lease thereunder shall be “ noncancellable except for violation of any term or obligation of such lease ”. The proposed lease herein in question expressly permits the landlord to cancel if the tenant violates any other lease between the parties. On the ground that the lease did not comply with the “ non-cancellable ” term of the statute, the Appellate Term reversed the final order in the landlord’s favor and dismissed the petition. As it enforces the plain language of the statute, we think the order of the Appellate Term was properly made. It is undisputed that the lease in question provides for cancellation if the tenant violates not alone the terms of the lease itself but also the terms of any other lease between the parties. The emergency rent laws were enacted because of the housing emergency, basically to protect tenants in possession, and provide generally that so long as the tenant continues to pay the rent no tenant may be evicted whether he has a lease or not. Exceptions have been made and by subdivision (k) of section 8, the statute was amended to make a specific exception in favor of landlords. When proposed leases were offered they were required to be not less than ten years and noncancelable except for violation of the terms of the proposed lease. The terms of the exception must be complied with before a landlord can rely on the amendment.
*315The landlord herein urges that the form of lease with the clause in question is the printed form of the Beal Estate Board of New York in existence since 1935 with substantially the same clause, not invented or introduced since the amendment of subdivision (k) of section 8, and that it could not have been the intention of the Legislature that such clause would have to be omitted from leases under that section. The answer to that contention is that the statute as enacted specifically grants the exception in question only if the proposed lease is noncancelable except for violation of its own terms. Forms of leases that are offered under this section must comply with the statutory terms or the exception is not available. The lease in question fails to do so. The remedy is to amend the lease to make it conform to the statute or to amend the law. We can only enforce the law as enacted.
It is said that the clause is not in violation of the amended statute in view of the fact that no other lease exists-between the landlord and the tenant. But the lease provision in question is not restricted to existing leases; by its express terms it is applicable to “ any other ” lease (italics ours) between landlord and tenant. Further, by its terms the cancellation clause herein in question is not restricted to the demised premises but could relate to a lease between the same landlord and tenant with regard to any other premises.
The record sufficiently indicates there was some sort of arrangement between this landlord and the prospective tenant to give that tenant some use of basement space that was not made available to the present statutory tenant.
The determination of the Appellate Term should be affirmed, with costs.